DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 4/12/22, Applicant, on 7/5/22, amended claims 1, 3, 6, 17, 18, 21 and 27. Claims 1-9 and 17-27 are pending in this application and has been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC 103 rejections of claims 1-9 and 17-27 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 17-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0227890 to Bednarek et al. (hereafter referred to as Bednarek) in view of U.S. Patent Number 9582797 to Holmes et al. (hereafter referred to as Holmes) and in further view of U.S. Patent Application Publication Number 2015/0120514 to Deshpande et al. (hereafter referred to as Deshpande).
As per claim 1, Bednarek teaches:
the set of one or more comprising: non-transitory memory storing instructions; one or more processors in communication with the memory, wherein the one or more processors execute the instructions to thereby cause the set of one or more devices to: (Paragraph Number [0096] teaches the infrastructure outlined above and discussed further below can be used to support a wide variety of APPS that can be used on "smart devices" 110 (which includes phones, tablets, wearable computers (e.g., wristwatches, glasses), laptop computers, desktop computers, vehicle computer systems (both built-in and beamed in) and the like. Paragraph Number [0142] teaches an exemplary computing device would include one or more processors, storage, memory (e.g., RAM and flash or disk storage) for a data store and applications including an electronic list application, a data store search engine and various support engines described herein and shown, for example, in FIG. 3).
receive a notification about a pickup-requesting order received by the retailer from a customer or a third-party and identifying one or more ordered items to be delivered to the customer or the third-party at a predetermined pickup location associated with the venue, the notification including a predicted arrival time of the customer or the third-party at the pickup location (Paragraph Number [0225] teaches the system includes a pending deliveries list.  Using information on this list, the trusted drive or logistics engine of the system may alert drivers to the impending unfilled delivery orders.  The TRUSTED DRIVER could respond with a message indicating the driver's delivery capacity and any special equipment such as refrigeration equipment or warming equipment to keep food or other items cool or warm.  Using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119])).
the user being different from the customer (Paragraph Numbers [0220]-[0221] teach the trusted driver query engine of the system gives the trusted driver the option to accept the additional job at step 931.  At step 930, the trusted driver query engine of the system stores the driver ID and cost for accepted jobs. The trusted driver query engine of the system at step 973 runs an optimization engine and assigns the job one of the trusted drivers based upon user preferences.  At step 975, the trusted driver query engine of the system outputs a trusted driver job list.  At step 977, the trusted driver query engine of the system monitors and displays progress of the trusted driver and confirms delivery).
receive, after presenting the first alert, a first input indicating that the user intends to personally deliver the one or more ordered items to the customer or the third-party at the pickup location (Paragraph Numbers [0220]-[0221] teach the trusted driver query engine of the system gives the trusted driver the option to accept the additional job at step 931.  At step 930, the trusted driver query engine of the system stores the driver ID and cost for accepted jobs. The trusted driver query engine of the system at step 973 runs an optimization engine and assigns the job one of the trusted drivers based upon user preferences.  At step 975, the trusted driver query engine of the system outputs a trusted driver job list.  At step 977, the trusted driver query engine of the system monitors and displays progress of the trusted driver and confirms delivery.  Paragraph Number [0225] teaches using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119]). Paragraph Number [0013] teaches receive customer orders and, in response thereto, send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto).
transmit, in response to the first input, an acknowledgement response acknowledging claim of responsibility by the user for the received notification (Paragraph Numbers [0220]-[0221] teach the trusted driver query engine of the system gives the trusted driver the option to accept the additional job at step 931.  At step 930, the trusted driver query engine of the system stores the driver ID and cost for accepted jobs. The trusted driver query engine of the system at step 973 runs an optimization engine and assigns the job one of the trusted drivers based upon user preferences.  At step 975, the trusted driver query engine of the system outputs a trusted driver job list.  At step 977, the trusted driver query engine of the system monitors and displays progress of the trusted driver and confirms delivery.  Paragraph Number [0225] teaches using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119]). Paragraph Number [0013] teaches receive customer orders and, in response thereto, send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto).
Bednarek teaches receiving orders and notifying employees and customers in regard to placing and delivering that order but does not explicitly teach utilizing a preparation queue and optimizing orders based on arrival time and time required to prepare the order which is taught by the following citations from Holmes:
store the order in a preparation prioritizing queue based on the predicted arrival time and based on an amount of time required to prepare the one or more ordered items of the customer or the third-party (Col. 6 line 33 - Col. 7 line 15 teaches a customer may place an order for food from the comfort of their home at 11:30 am. A POS device of the restaurant may queue the food order and may send an indication, to a device of the customer, that the food will be ready for pickup in thirty minutes. Before those thirty minutes elapse, however, the POS device of the restaurant may determine an unusually large number of client devices present at the restaurant, indicating that the kitchen may expect an increased level of busyness. Therefore, the POS device may send an update to the customer device, indicating that the food order will not be available until 12:15 pm, rather than the originally prescribed 12:00 pm. A merchant may queue up an order when a customer arrives at the merchant. A POS or other device of the restaurant may send an indication to the customer device indicating that the customer's food will be ready ten minutes after the customer arrives at the restaurant. When the customer arrives, however, and the food order is queued, the POS device may update the estimated wait time (up or down) due to a change in busyness of the restaurant in the time between the placement of the order and the customer's arrival).
wherein the preparation prioritizing queue is used by a preparation queue management engine for instructing food preparation to begin at an appropriate time (Col. 6 line 33 - Col. 7 line 15 teaches a merchant may queue up an order when a customer arrives at the merchant. A POS or other device of the restaurant may send an indication to the customer device indicating that the customer's food will be ready ten minutes after the customer arrives at the restaurant. When the customer arrives, however, and the food order is queued, the POS device may update the estimated wait time (up or down) due to a change in busyness of the restaurant in the time between the placement of the order and the customer's arrival. In response to determining that the number of customers 124 has increased (using the number of devices as a proxy) in the three minutes since the customer 106 placed the order, the POS device 104 and/or the expected-wait module 118 adjusts upwards the expected wait time from fifteen minutes to twenty minutes. This may include sending an updated indication to the customer device, as illustrated. The POS device 104 and/or the expected-wait module 118 may similar update any other orders that have been made but not yet fulfilled).
Both Bednarek and Holmes are directed to sending and receiving information regarding customers’ orders. Bednarek discloses a delivery communication system that sends and receives notifications regarding customer orders. Holmes improves upon Bednarek by disclosing storing orders received in a queue based upon needed time to fulfil an order. One of ordinary skill in the art would be motivated to further include storing orders received in a queue based upon needed time to fulfil an order to efficiently reorder incoming requests to optimize output and to utilize modern technology to enhance communication of the system and provide for more effective communications and notification.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of sending and receiving notifications regarding customer orders in Bednarek to further utilize storing orders received in a queue based upon needed time to fulfil an order as disclosed in Holmes, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bednarek teaches pickup orders at locations controlled by a vendor but does not explicitly teach where the vendor location is a brick-and-mortar location which is taught by the following citations from Deshpande:
A set of one or more devices configured for operation at a venue of a brick-and-mortar retailer and for processing orders received by the brick-and-mortar retailer (Paragraph Number [0017] teaches the pickup order systems 11 receive pickup orders from a number of sources. As shoppers become increasingly familiar with online shopping, a share of that business can be fulfilled by local brick-and-mortar stores. The retail store is therefore configured to receive pickup orders from a number of sources. Examples include orders received over the telephone, over a store website, and through ordering apps running on mobile devices. These sources are merely illustrative as the pickup order routing system is designed to increase the store's ability to serve as a pickup order fulfillment center regardless of the source of the pickup orders).
present a first alert by way of an interface of the set of one or more devices, the first alert notifying a user of the set of one or more devices who is located at the venue of the brick-and-mortar retailer that the order has been placed (Paragraph Number [0017] teaches the pickup order systems 11 receive pickup orders from a number of sources. As shoppers become increasingly familiar with online shopping, a share of that business can be fulfilled by local brick-and-mortar stores. Paragraph Number [0025] teaches the pickup order routing system 12 transmits a pick list and pickup route to a store associate mobile device 17 assigned to the associate designated to collect the items. Alternatively, the pick list and pickup route may be transmitted to a mobile device mounted on a basket assigned for collecting the items. The screen 18a provides a visually intuitive illustration of the pickup route and pick list. As an option, the speaker 18b may also provide navigation instructions and/or routing cues for the associate. An inventory scanner 18c within or in communication with the mobile device 17 scans and logs items into the pickup collection basket. The screen 18a updates the pick route. Paragraph Number [0025] teaches the pickup order routing system 12 transmits a pick list and pickup route to a store associate mobile device 17 assigned to the associate designated to collect the items. Alternatively, the pick list and pickup route may be transmitted to a mobile device mounted on a basket assigned for collecting the items).
Both the combination of Bednarek and Holmes and Deshpande are directed to sending and receiving information regarding customers’ orders. The combination of Bednarek and Holmes discloses pickup orders at locations controlled by a vendor. Deshpande improves upon the combination of Bednarek and Holmes by disclosing where the vendor location is a brick-and-mortar location. One of ordinary skill in the art would be motivated to further include where the vendor location is a brick-and-mortar location, to efficiently have a static location where customers can pick up orders provided by the vendor.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of sending and receiving notifications regarding customer orders in the combination of Bednarek and Holmes to further utilize where the vendor location is a brick-and-mortar location as disclosed in Deshpande, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 21, claim 21 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 2, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claim 1.
In addition, Bednarek teaches:
wherein the interface couples to a display, and wherein the one or more processors further execute the instructions to thereby cause the set of one or more devices to: present information on the display regarding at least one of the order, the customer or the third-party, and the pickup location (Paragraph Number [0118] teaches a USER may use the system to transmit the list to a VENDOR or SUPPLIER location for pick up.  With a smart device that includes a display screen, the VENDOR or SUPPLIERS "menu" of goods may be displayed on the USER's smart device to allow the USER to add items to the USER LIST that is subsequently transmitted to the VENDOR or SUPPLIER. Paragraph Number [0219] teaches if the request is accepted at step 827, then, at step 842, the purchase allocation engine of the system notifies group members that the user is picking up items on the list or sub-list and displays list items and vendor locations for the user).
As per claim 3, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claim 1.
Bednarek does not explicitly teach the following limitations which are taught by Holmes:
further comprising a vibration motor disposed to vibrationally, audibly, or visually alert the user, and wherein the vibration motor is activated as part of presenting the first alert by way of the interface (Col. 10 lines 6-38 teach the network interface(s) 310 may include one or more interfaces and hardware components for enabling communication with various other devices over the network or directly. For example, network interface(s) 310 may enable communication through one or more of the Internet, cable networks, cellular networks, wireless networks (e.g., Wi-Fi) and wired networks, as well as close-range communications such as Bluetooth®, Bluetooth® low energy, and the like, as additionally enumerated elsewhere herein. The I/O components 308, meanwhile, may include speakers, a microphone, a camera, and various user controls (e.g., buttons, a joystick, a keyboard, a keypad, etc.), a haptic output device, and so forth).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 4 and 22, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claims 1 and 21 respectively.
In addition, Bednarek teaches:
wherein the one or more processors further execute the instructions to thereby cause the set of one or more devices to: receive a second input indicating that the user can no longer personally deliver the one or more ordered items (Paragraph Number [0013] teaches send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier, identify a plurality of couriers to perform segments of a complete delivery, send pickup and transfer delivery instructions to one of the plurality of couriers, send transfer pickup and final delivery instructions to a different one of the plurality of couriers and optionally identify at least one intermediate courier from the plurality of couriers and send transfer pickup and transfer delivery instructions to the intermediate courier.  Paragraph Number [0227] teaches the logistics engine of the system then proceeds back to step 1123 and repeats the process until a determination is made that either the driver cannot accommodate any additional orders or that there are no pending orders in the same vicinity or en route).
transmit in response to the second input, an opt-out response indicating that the user will not be able to personally deliver the order (Paragraph Number [0013] teaches send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier, identify a plurality of couriers to perform segments of a complete delivery, send pickup and transfer delivery instructions to one of the plurality of couriers, send transfer pickup and final delivery instructions to a different one of the plurality of couriers and optionally identify at least one intermediate courier from the plurality of couriers and send transfer pickup and transfer delivery instructions to the intermediate courier. Paragraph Numbers [0220]-[0221] teach the trusted driver query engine of the system gives the trusted driver the option to accept the additional job at step 931.  At step 930, the trusted driver query engine of the system stores the driver ID and cost for accepted jobs. The trusted driver query engine of the system at step 973 runs an optimization engine and assigns the job one of the trusted drivers based upon user preferences.  At step 975, the trusted driver query engine of the system outputs a trusted driver job list.  At step 977, the trusted driver query engine of the system monitors and displays progress of the trusted driver and confirms delivery).
As per claims 5 and 23, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claims 1 and 21 respectively.
In addition, Bednarek teaches:
wherein the one or more one processors further execute the instructions to thereby cause the set of one or more devices to: receive an escalation notice (Paragraph Number [0013] teaches sending messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier, identify a plurality of couriers to perform segments of a complete delivery, send pickup and transfer delivery instructions to one of the plurality of couriers, send transfer pickup and final delivery instructions to a different one of the plurality of couriers and optionally identify at least one intermediate courier from the plurality of couriers and send transfer pickup and transfer delivery instructions to the intermediate courier. (Based on Applicant's example of escalation provided in the disclosure Pages 40-41, an escalation can mean moving the request along to another move available courier)).
present a second alert in response to the escalation notice and by way of the interface notifying the user as to a second event, wherein the second alert is different from the first alert and identifies an urgency related to delivering for another order. (Paragraph Number [0013] teaches sending messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier, identify a plurality of couriers to perform segments of a complete delivery, send pickup and transfer delivery instructions to one of the plurality of couriers, send transfer pickup and final delivery instructions to a different one of the plurality of couriers and optionally identify at least one intermediate courier from the plurality of couriers and send transfer pickup and transfer delivery instructions to the intermediate courier. (Based on Applicant's example of escalation provided in the disclosure Pages 40-41 an escalation can mean moving the request along to another move available courier) (Paragraph Number [0225] teaches as noted, the system includes a pending deliveries list.  Using information on this list, the trusted drive or logistics engine of the system may alert drivers to the impending unfilled delivery orders). (See also Paragraph Number [0307])).
As per claims 6 and 24, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claims 1 and 21 respectively.
In addition, Bednarek teaches:
wherein the at least one or more processors further execute the instructions to thereby cause the set of one or more devices to verify completion of a delivery by the user of the ordered items to the customer or the third-party at the pickup location (Paragraph Number [0114] teaches the difference is that location information is shared for a specified period/duration set by the APP user (e.g., customer) when authorizing the system to share their smart device location with a courier for a limited duration (generally until the delivery is complete).  The APP also works with the communication system to allow the system to push a message to the smart device as well and to enable courier to customer direct messaging or chat.  The APP also allows the communication system to send a remote message to the screen of the customer's smart device, such order confirmation or information that the courier is looking for them. Paragraph Number [0268] teaches as the process proceeds from step 1810, through steps 1812, 1814, 1816, 1818, 1820 to completion, "tokens" are exchanged among the customer, couriers, meeting points and vendor. Paragraph Number [0349] teaches through exchange of data and messages with the communication system, the progress of the delivery is monitored and delivery instructions may be modified and orders rebalanced if the delivery is not on time.  When the delivery is complete, the process is stopped and the system processes the payment, tip and customer rating using the communication system).
As per claims 7 and 25, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claims 1 and 6, and 21 and 24 respectively.
In addition, Bednarek teaches:
further comprising a bar code scanner wirelessly connected to the set of one or more device§., the bar code scanner scanning a bar code displayed by a device of the customer or the third-party, and wherein scanning the bar code verifies completion of the delivery by the user of the ordered items to the customer or the third-party at the pickup location (Paragraph Number [0087] teaches A SCANNING ENGINE 385 for recognizing and associating physical items with list items stored in a user list.  The scanning engine may operate in conjunction with the image recognition engine or a bar code reader for input. Paragraph Number [0268] teaches as the process proceeds from step 1810, through steps 1812, 1814, 1816, 1818, 1820 to completion, "tokens" are exchanged among the customer, couriers, meeting points and vendor. Paragraph Number [0349] teaches through exchange of data and messages with the communication system, the progress of the delivery is monitored and delivery instructions may be modified and orders rebalanced if the delivery is not on time.  When the delivery is complete, the process is stopped and the system processes the payment, tip and customer rating using the communication system).
As per claim 9, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claim 1.
In addition, Bednarek teaches:
wherein the interface of the set of one or more devices. is an input interface that includes at least one of a push button, an accelerometer, and a touchscreen (Paragraph Number [0098] teaches the user can use the APP to create the list by selecting items to add to the list from a menu or webpage, by inputting items though a touch screen interface, keyboard or voice input, by scanning a code such as a bar code or QR code).
As per claim 17, Bednarek teaches:
A system for processing orders requesting pickup of one or more ordered items at a pickup location associated with a retailer, the system comprising: one or more mobile employee computing devices capable of being worn or carried by a respective one or more employees of the retailer; and a pickup management system that includes one or more computing devices configured to (Paragraph Number [0096] teaches the infrastructure outlined above and discussed further below can be used to support a wide variety of APPS that can be used on "smart devices" 110 (which includes phones, tablets, wearable computers (e.g., wristwatches, glasses), laptop computers, desktop computers, vehicle computer systems (both built-in and beamed in) and the like. Paragraph Number [0142] teaches an exemplary computing device would include one or more processors, storage, memory (e.g., RAM and flash or disk storage) for a data store and applications including an electronic list application, a data store search engine and various support engines described herein and shown, for example, in FIG. 3).
transmit a first notification to at least a first subset of the one or more wearable employee devices, the first notification indicating placement of an order for delivery of corresponding one or more ordered items to a customer or a third-party at a predetermined pickup location of the retailer at a predicted arrival time of the customer or the third-party (Paragraph Number [0225] teaches the system includes a pending deliveries list.  Using information on this list, the trusted drive or logistics engine of the system may alert drivers to the impending unfilled delivery orders.  The TRUSTED DRIVER could respond with a message indicating the driver's delivery capacity and any special equipment such as refrigeration equipment or warming equipment to keep food or other items cool or warm.  Using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119])).
The remainder of the claim limitations are substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 18, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claim 17.
In addition, Bednarek teaches:
transmit a second notification to a second subset of the one or more mobile employee computing devices upon determining that an acknowledgement response from any specific one of the one or more employees has not been received within a predetermined amount of time after transmitting the first notification (Paragraph Number [0213] teaches at step 505, the polling engine of the system retrieves a time limit for response either by reading a predetermined time limit stored in a computer readable medium or, alternatively, prompting the user to input a time limit for response.  At step 507, the polling engine of the system retrieves a selection of one or more affiliation group(s) that is/are to receive that Query Text (again either by retrieving a preset group stored in a computer readable medium and/or prompting the USER to select a group or users). Paragraph Number [0220] teaches at step 905, the trusted driver query engine of the system collects details of the job request including customer information, pickup address, delivery address, maximum time, maximum cost and the user preference as to whether cost or time should take priority. Paragraph Number [0222] teaches at step 1030, the optimization engine of the system determines whether the estimated delivery time is greater than the maximum time.  If YES, the optimization engine of the system reverts to step 1025 and determines whether additional drivers are available.   (See alternatively - Paragraph Number [0216] teaches if, on the other hand, the payment engine of the system determines (at step 567) that sufficient funds have NOT been received, the payment engine of the system continues to check until the time limit for making funds available has expired and once the time limit has expired the transaction is cancelled (step 570) by the payment engine and the process ends at step 578.  Though not shown, the payment engine of the system could issue insufficient funds notifications and allow adjustment of the time limit and could also notify the USER that the transaction has been cancelled due to lack of sufficient funds. (this teaches sending a notification to a subset of users that the confirmation step has not proceeded and the order has been cancelled after a predetermined amount of time has elapsed))).
As per claim 19, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claims 17 and 18.
In addition, Bednarek teaches:
wherein the one or more mobile employee computing devices are configured to: present a first alert upon receiving the first notification, the first alert notifying the respective employee who wears or carries a respective subset of the one or more mobile employee computing devices that the order has been placed, and present a second alert, different from the first alert, upon receiving a second notification, the second alert identifying an urgency related to delivering of another order (Paragraph Number [0013] teaches sending messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier, identify a plurality of couriers to perform segments of a complete delivery, send pickup and transfer delivery instructions to one of the plurality of couriers, send transfer pickup and final delivery instructions to a different one of the plurality of couriers and optionally identify at least one intermediate courier from the plurality of couriers and send transfer pickup and transfer delivery instructions to the intermediate courier. (Based on Applicant's example of escalation provided in the disclosure Pages 40-41 an escalation can mean moving the request along to another move available courier) (Paragraph Number [0225] teaches the system includes a pending deliveries list.  Using information on this list, the trusted drive or logistics engine of the system may alert drivers to the impending unfilled delivery orders.  The TRUSTED DRIVER could respond with a message indicating the driver's delivery capacity and any special equipment such as refrigeration equipment or warming equipment to keep food or other items cool or warm.  Using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. As noted, the system includes a pending deliveries list.  Using information on this list, the trusted drive or logistics engine of the system may alert drivers to the impending unfilled delivery orders). (See also Paragraph Numbers [0119] and [0307])).
As per claim 20, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claim 17.
In addition, Bednarek teaches:
wherein the pickup management system is further configured to receive a delivery confirmation from at least one of the one or more mobile employee computing device of the specific employee who accepted responsibility to personally deliver the corresponding one or more ordered items to the customer or the third-party at the predetermined pickup location (Paragraph Number [0114] teaches the difference is that location information is shared for a specified period/duration set by the APP user (e.g., customer) when authorizing the system to share their smart device location with a courier for a limited duration (generally until the delivery is complete).  The APP also works with the communication system to allow the system to push a message to the smart device as well and to enable courier to customer direct messaging or chat.  The APP also allows the communication system to send a remote message to the screen of the customer's smart device, such order confirmation or information that the courier is looking for them. Paragraph Number [0268] teaches as the process proceeds from step 1810, through steps 1812, 1814, 1816, 1818, 1820 to completion, "tokens" are exchanged among the customer, couriers, meeting points and vendor. Paragraph Number [0349] teaches through exchange of data and messages with the communication system, the progress of the delivery is monitored and delivery instructions may be modified and orders rebalanced if the delivery is not on time.  When the delivery is complete, the process is stopped and the system processes the payment, tip and customer rating using the communication system).
As per claim 27, claim 27 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0227890 to Bednarek et al. (hereafter referred to as Bednarek) in view of U.S. Patent Number 9582797 to Holmes et al. (hereafter referred to as Holmes) and in further view of U.S. Patent Application Publication Number 2015/0120514 to Deshpande et al. (hereafter referred to as Deshpande), and in even further view of U.S. Patent Application Publication Number 2014/0279294 to Field-Darragh et al. (hereafter referred to as Field-Darragh).
As per claims 8 and 26, the combination of Bednarek, Holmes, and Deshpande teaches each of the limitations of claims 1 and 21, 24, and 25 respectively.
Bednarek teaches the use of NFC in determining a user’s position within a store but does not explicitly teach using an NFC device to verify completion of delivery which is taught by the following citations from Field-Darragh:
further comprising a near-field communication (NFC) device, the NFC interacting wirelessly with device of the customer or the third-party to obtain information verifying completion by the user of the delivery of the ordered items to the customer or the third-party at the pickup location (Paragraph Number [0057] teaches the tag may communicate the data in response to being scanned, interrogated, activated, prompted, powered, or otherwise caused to transfer the data by a process or by the operation of a suitable device.  The data transferred/communicated may include one or more of data that identifies the tag (and by inference, identifies the item or the structure), a condition of the item, a location of the item, or other relevant data or information.  The tag may be printed directly onto a media, e.g., a paper tag, which may also include other printed information such as text, graphics, pictures, and the like.  The tag may be mechanically enclosed in plastic, metal, or the like.  One example of a suitable tag is a RFID (radio frequency identification) tag.  Another example is a tag that operates to communicate data by use of an NFC (near field communication) mechanism). Paragraph Number [0154] teaches fulfillment server application 257 may enable users to receive orders, view order items, allocate items to a picker, generate picking data, prioritize fulfillment of items, or the like.  In one embodiment, fulfillment server application 257 may enable delivery of orders by determining delivery and/or shipping information for completed orders (See also Paragraph Numbers [0068] and [0166])).
Both the combination of Bednarek, Holmes, and Deshpande and Field-Darragh are directed to sending and receiving information regarding customers’ orders. The combination of Bednarek, Holmes, and Deshpande discloses a delivery communication system that sends and receives notifications regarding customer orders. Field-Darragh improves upon the combination of Bednarek, Holmes, and Deshpande by disclosing storing orders received in a queue based upon needed time to fulfil an order and using Near Field Communication and vibration motors to facilitate communication between users and the system. One of ordinary skill in the art would be motivated to further include storing orders received in a queue based upon needed time to fulfil an order and using Near Field Communication and vibration motors to facilitate communication between users and the system, to efficiently reorder incoming requests to optimize output and to utilize modern technology to enhance communication of the system and provide for more effective communications and notification.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of sending and receiving notifications regarding customer orders in the combination of Bednarek, Holmes, and Deshpande to further utilize storing orders received in a queue based upon needed time to fulfil an order and using Near Field Communication and vibration motors to facilitate communication between users and the system as disclosed in Field-Darragh, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments filed 7/5/22 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims and the newly added claims. (See Applicant’s Remarks, 7/5/2022, pgs. 10-14). Examiner notes that these arguments are moot in light of the new citations from the newly cited Holmes reference. Examiner notes that these new citations and references have been applied in response to Applicant’s amended independent claims. In response to Applicant’s assertions, Examiner directs Applicant to review these citations which are presented above in the new 35 USC 103 rejection.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624